Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application filed on 10 December 2019. Claims 1-20 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows: all of the modules recited in claims 11-20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) 

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-
Regarding the claim limitations identified above in the "Claim Interpretation" section as being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the specification does not provide sufficient structure or acts corresponding to the recited means-plus-function limitations. Any discussions in the specification that exist pertaining to the functions of the means-plus-function limitations appear to be mere conclusory (generally verbatim) restatements of the recited (claimed) functions themselves and insufficient to support the entirety of the recited functions. See specification at page 26, line 1 - page 32, through the end of the third to last paragraph (Embodiment 3). See also the related rejection under 35 U.S.C. 112(b) below.
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claim limitations (claims 11-20) identified above in the "Claim Interpretation" section invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions or to clearly link the structure, material, or acts to the functions. Note the specification does not indicate whether the modules recited in claims 11-20 are software or hardware. To the extent that the modules are software, algorithms or step-by-step procedures sufficient to perform the entire claimed functions do not appear to be provided; to the extent that the modules are hardware, structure sufficient to perform the entire claimed functions does not appear to be provided. See also the rejection under 35 U.S.C. 112(a) above.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-20 are (also) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 
(A) Claims 1 and 2 
Step S1 recites that Step S2 is executed in case a balance inquiring instruction is received and Step S3 is executed in case a transaction instruction is received. However, claim 1 further recites Steps S2 and S3 as if they are performed unconditionally, i.e., regardless of whether the particular instruction is received. This apparent contradiction renders the claims unclear. To resolve the issue, Steps S2 and S3 may be rewritten as "wherein" clauses, e.g., "wherein Step S2 comprises generating …." Alternatively, Steps S2 and S3 may be rewritten as conditional steps, e.g., "upon receipt of a balance inquiring instruction, generating …," while deleting mention of S2 and S3 from S1. Applicant is not limited to these amendments. Likewise, the same issue arises with claim 2, Steps S4 and S5. 
(B) Claim 11 
At p. 42, line 1, the language "sub private key" contradicts the specification at p. 28, third to last paragraph, which refers to a "sub public key." This apparent contradiction renders the claims unclear.
(C) Claims 1, 4, 5 and 11 
The following recitations lack antecedent basis because they 
- claim 1, Step S3: "the sub key index"
- claim 4: step 101: "the first preset length"; step 102: "the mnemonic phrase identification" 
- claim 5: step 202: "the first check value" (first instance); "the mnemonic phrase identification" 
- claim 11, second sub key pair generating module: "the sub key index"; "the transaction instruction" (first instance)
Claims 2-10 and 12-20 are (also) rejected by virtue of their dependency from a rejected base claim.

---
Notes regarding the rejections under 35 U.S.C. 102 and 103 below: 
- Although the Antonopoulos reference is a single book, it is enclosed herewith as a collection of PDFs, each PDF being of a different chapter of the book. Page numbers to Antonopoulos indicated below refer to the PDF of the individual chapter indicated.
- Where the rejection below refers to a step (e.g., "As per S1-A"), the reader is referred to the prior art citations given at the referenced step (in this example, "S1-A"); note that the referenced step is in the same claim in which the reference occurs unless a different claim is indicated.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antonopoulos (Mastering Bitcoin: Programming the Open Blockchain).

Regarding Claims 1 and 11
Antonopoulos teaches:
(S1-A) Step S1, waiting, by a hardware wallet, for receiving an instruction from an upper computer, (Ch. 1, pp. 6-7 Getting Started - Choosing a Bitcoin Wallet - Desktop wallet, Mobile hardware wallet waits for instruction (e.g., inputted by user) from mobile device/desktop computer (upper computer))
(S1-B) executing Step S2 in the case that a balance inquiring instruction is received; (Appendix F Bitcoin explorer (bx) commands, p. 2: "fetch-balance" command, and ch. 1, pp. 9-10, Fig. 1: screenshot of wallet displaying "balance" option on menu: both teach that balance inquiry instruction may be received and disclosed operations may be performed in response; ch. 6, p. 35: clicking on the user's address shows the balance associated with that address, indicating that address is used to perform balance inquiry)
(S1-C) while executing Step S3 in the case that a transaction instruction is received; (Appendix F Bitcoin explorer (bx) commands, p. 2: "send-tx" command; ch. 1, pp. 9-10, Fig. 1: screenshot of wallet displaying "transactions" option on menu, and pp. 13-15 Sending and Receiving Bitcoin; ch. 2, pp. 2ff Buying a Cup of Coffee, pp. 7-14, Common Transaction Forms, Constructing a Transaction: teach that transaction instruction may be received and disclosed operations may be performed in response)
(S2-A) Step S2, generating, by the hardware wallet, a sub key pair according to a master key in a security storage area and a preset sub key index via a key deriving algorithm, (Ch. 5, pp. 15-17, Creating an HD Wallet from the Seed, Figs. 9, 10: child private and public keys (sub key pair) are generated according to parent key (master key) and index number (preset sub key index) by using a child key derivation (CKD) function (key deriving algorithm); Ch. 5, p. 7 - Using a Bitcoin Wallet, and as per S2-D below: keys are stored in the hardware wallet (master key in a security storage area))
(S2-B) generating an account address according to a sub public key in the sub key pair, and (Ch. 4, pp. 12-14, Bitcoin Addresses, Fig. 5: address generated according to public key, which can be child public key, as per S2-A (sub public key in sub key pair); see also Appendix F Bitcoin explorer (bx) commands, p.3: reformat public key as address …)
(S2-C) binding the account address with the sub key index and (As per S2-A, see e.g., Fig. 10, address is bound with index number (sub key index); see also Appendix F Bitcoin explorer (bx) commands, p.3: reformat public key as address …)
(S2-D) returning them to the upper computer; and (As per/further to S1-A, a hardware wallet is an interface operated with a desktop/mobile (host) computer, the hardware wallet lacks general purpose software, the hardware wallet's purpose is solely to securely hold bitcoin, thus the hardware upper computer))
(S3-A) Step S3, generating, by the hardware wallet, a sub key pair according to the master key in the security storage area and the sub key index in the transaction instruction via the key deriving algorithm, (As per S2-A; Ch. 6, p. 36 all transactions are indexed, p. 9, Transaction Inputs: transaction input includes the transaction ID referencing the particular transaction, output index identifying which UTXO from that transaction is referenced, scriptSig, sequence number (the sub key index in the transaction instruction))
(S3-B) signing on transaction data in the transaction instruction by using a sub private key of the sub key pair to obtain a signature result, and (Ch. 6, pp. 26-27, How Digital Signatures Work: sign transaction using private key (sub private key) yielding signature result)
(S3-C) generating a transaction credential according to the sub public key of the sub key pair and the signature result, and (Further to S3-B, ch. 6, pp. 26-33 signature result is serialized using DER encoding scheme (DER-serialized signature result is transaction credential generated according to signature result); signature is function of R and S, which are verified based on public key, R is x coordinate of public key transaction credential generated also according to sub public key))
(S3-D) returning the transaction credential to the upper computer. (As per S2-D)
(claim 11) Note the modules recited in claims 11-20 are deemed hardware and/or software for carrying out the recited functionality. Insofar as the cited prior art teaches the recited functionality and computer elements for carrying out the recited functionality, the cited prior art is deemed to teach the recited modules. 

Regarding Claims 2 and 12
Antonopoulos teaches the limitations of base claims 1 and 11 as set forth above. Antonopoulos further teaches:
(S1-D) wherein Step S1 further comprises executing Step S4 in the case that a hardware wallet building instruction is received; and (Ch. 1, pp. 9-11 new wallet installed at user instruction; ch. 3 Bitcoin Core: The Reference Implementation, pp. 1-2: building a wallet; ch. 5, p. 1: constructing a wallet, using the techniques (key generation, etc.) set forth in ch. 5; the foregoing citations teach that hardware wallet building instruction may be received and disclosed operations may be performed in response)
(S1-E) executing Step S5 in the case that a hardware wallet restoring instruction is received; (As per S5-A,B below: teaches that hardware wallet restoring instruction may be received and disclosed operations may be performed in response)
(S4-A) Step S4, generating, by the hardware wallet, a random number as a key seed, (Ch. 5, pp. 9-10, Generating mnemonic words, Fig. 6: step 1: Create random sequence (entropy) (p. 8), or generate entropy (Fig. 6, step 1) (generating random number as key seed))
(S4-B) transferring the key seed into a mnemonic phrase via a preset dictionary, (Further to S4-A, the following steps 2-6 teach transferring the key seed into a mnemonic phrase via a preset dictionary, e.g., step 5. map each 11-bit value to a word from the predefined dictionary of 2048 words; see also Appendix F Bitcoin explorer (bx) commands, p.5: encode seed using mnemonic-encode command …)
(S4-C) generating a master key according to the key seed via a first preset algorithm, (Further to S4-B, ch. 5, pp. 11-12, From mnemonic to seed, Fig. 7: 512-bit seed is derived from mnemonic by use of a key-stretching function (first preset algorithm), see e.g., steps 7-9 at page 9 and in Fig. 7 (p. 10); ch. 5, pp. 15-16, Creating an HD Wallet from the Seed, Fig. 9: HD wallet is created from the root seed, e.g., the aforementioned 512-bit seed, and master key is created from 
(S4-D) storing the master key into the security storage area, and (As per claim 1, S2-A,D, key is stored in security storage area)
(S4-E) returning the mnemonic phrase to the upper computer; and (As per claim 1, S2-D)
(S5-A) Step S5, transferring, by the hardware wallet, the mnemonic phrase in the hardware wallet restoring instruction into the key seed according to the preset dictionary, (S5-B) generating the master key according to the key seed via the first preset algorithm, and (Ch. 5, pp. 6-8: the mnemonic and seed are used for backup and recovery (restore), the user retains (e.g., writes down) the mnemonic and uses it when needed to recover the wallet (i.e., user inputs the mnemonic the mnemonic phrase into the host computer when the user wants to recover the wallet, and the host computer provides the hardware wallet with the mnemonic phrase in a hardware wallet restoring instruction), the sequence of words (mnemonic) is sufficient to re-create the seed (transfer mnemonic phrase into key seed according to preset dictionary) and from there to re-create the wallet and all the derived keys (generating the master key from according to the key seed via the first preset algorithm); see also Appendix F Bitcoin explorer (bx) commands, p.5: restore, decode seed using mnemonic-decode command …)
(S5-C) storing the master key into the security storage area. (As per claim 1, S2-A,D, key is stored in security storage area)

Regarding Claims 3 and 13
Antonopoulos teaches the limitations of base claims 1 and 11 as set forth above. Antonopoulos further teaches:
wherein the hardware wallet building instruction comprises a hardware wallet password; after the hardware wallet building instruction is received, before Step S4 is executed, the method further comprising that obtaining, by the hardware wallet, the hardware wallet password from the hardware wallet building instruction, and determining whether the hardware wallet password is legitimate, if yes, executes Step S4; otherwise, prompts that the hardware wallet password is incorrect, then the method comes to an end.
(claim 13) (See also claim 2, S4-A, claim 4, S101 (the random number generating module is specifically configured to generate a random number when the first determining module determines that the hardware wallet password in the hardware wallet building instruction is legitimate, and make the random number as the key seed))

Regarding Claims 4 and 14
Antonopoulos teaches the limitations of base claims 1 and 11 as set forth above. Antonopoulos further teaches:
(S101) wherein the hardware wallet generating a random number as a key seed, and transferring the key seed into the mnemonic phrase via the preset dictionary specifically comprises that Step 101, generating, by the hardware wallet, the random number whose length equals the first preset length, and making the random number as the key seed; and (Further to claim 2, S4-A, ch. 5, pp. 9-11, Generating mnemonic words, Fig. 6, Table 2: in step 1, the random sequence (entropy) created is of a fixed length (first preset length), e.g., 128 bits (or per Table 2, 160, 192, 224 or 256 bits))
(S102-A) Step 102, obtaining, by the hardware wallet, a first check value according to the key seed via a second preset algorithm; (Further to claim 2, S4-B, ch. 5, pp. 9-11, Generating mnemonic words, Fig. 6: step 2 create (obtain) first check value) of random sequence by taking the first (entropy-length/32) bits of its SHA256 hash (according to key seed via second preset algorithm) (SHA256 is second preset algorithm))
(S102-B) joining the key seed and the first check value so as to obtain the mnemonic phrase identification; and (Further to S102-A, step 3 add checksum to end of random sequence (joining key seed and first check value), yielding result shown in step 4 (132 bit result), which is split into 11-bit length segments (so as to obtain mnemonic phrase identification) (either 132-bit result or 11-bit length segments are mnemonic phrase identification))
(S102-C) transferring the mnemonic phrase identification into the mnemonic phrase via the preset dictionary. (Further to S102-B, step 5 11-bit length segments are mapped to words from predefined dictionary (preset dictionary), yielding in step 6 the mnemonic code (mnemonic phrase))

Regarding Claims 5 and 15
Antonopoulos teaches the limitations of base claims 1 and 11 as set forth above. Antonopoulos further teaches:
wherein the hardware wallet building instruction comprises a length of the mnemonic phrase; and (Ch. 5, p. 15, Fig. 8, "Mnemonic": BIP-39 generator implementation that generates hardware wallet building instruction comprises length of mnemonic phrase))
(S201) the hardware wallet generating the random number as the key seed, and transferring the key seed into the mnemonic phrase via the preset dictionary specifically comprises that Step 201, calculating, by the hardware wallet, to obtain the length of the key seed according to the length of the mnemonic phrase, generating the random number whose length equals the length of the key seed, and making the random number as the key seed; and (Ch. 5, pp. 11-15, From mnemonic to seed: the mnemonic phrase represents entropy, i.e., random number, of a certain length, which can serve as key seed; alternatively, the entropy, i.e., random number, is used to derive a longer seed by use of key-stretching function PBKDF2; in either case, the length of the key seed is (calculated) according to the length of the mnemonic phrase (either equal to the length of the mnemonic phrase or based on the length of the mnemonic phrase), the length of the random number (initial or stretched) is equal to the length of the key seed, and the random number is made the key seed
(S202) Step 202, obtaining, by the hardware wallet, the first check value according to the key seed via a second preset algorithm; joining the key seed with the first check value so as to obtain the mnemonic phrase identification; and transferring the mnemonic phrase identification into the mnemonic phrase according to the preset dictionary. (As per claim 4, S102)

Regarding Claims 6 and 16
Antonopoulos teaches the limitations of base claims 1 and 11 as set forth above. Antonopoulos further teaches:
wherein the hardware wallet transferring the mnemonic phrase in the hardware wallet restoring instruction into the key seed according to the preset dictionary specifically comprises that the hardware wallet transfers the mnemonic phrase into the mnemonic phrase identification according to the preset dictionary; (As per claim 4, S102-C)
calculates to obtain the length of the key seed according to the length of the mnemonic phrase identification, and obtains orderly data whose length equals the length of the key seed from the mnemonic phrase identification as the key seed. (As per claim 5, S201 (note, as per explanation there, length of mnemonic phrase equals length of mnemonic phrase identification))
Regarding Claims 7 and 17
Antonopoulos teaches the limitations of base claims 1 and 11 as set forth above. Antonopoulos further teaches:
(S401) wherein the hardware wallet generating the sub key pair according to the master key in the security storage area and the preset sub key index via the key deriving algorithm specifically comprises that Step 401, generating, by the hardware wallet, a public key according to the master key in the security storage area, and setting the current sub key index as a preset value; (As per/further to claim 1, S2-A, Ch. 5, pp. 15-17, Creating an HD Wallet from the Seed, Figs. 9, 10: master public key (public key) is generated from master private key (according to master key), parent public key (public key) is generated from private key, which is or is generated from master private key (according to master key); regarding the index see S404)
(S402) Step 402, generating, by the hardware wallet, the sub key pair according to the public key and the current sub key index via the key deriving algorithm; (As per/further to S401, Ch. 5, pp. 15-17, Creating an HD Wallet from the Seed, Figs. 9, 10: child private and public keys (sub key pair) are generated from parent public key and parent private key (according to public key) and index number (sub key index
(S403) Step 403, generating, by the hardware wallet, an account address according to the sub public key in the sub key pair via the preset algorithm, and binding the account address with the current sub key index and writing them into a sub key index table; and (As per claim 1, S2-B,C; regarding the index see S404)
(S404) Step 404, updating, by the hardware wallet, the current sub key index, and determining whether the current sub key index is smaller than the preset value, if yes, returning to Step 402; otherwise, returning the sub key index table to the upper computer. (Ch. 5, pp. 16-17 Private Child Key Derivation: as child keys are created, each one is given an index number that is subsequent to the previous child's index number, e.g., child 0 (first child, index #0), child 1 (second child, index #1), child 2 (third child, index #2), etc., (see also ch. 5, p. 3 teaching that each key is used only once, each address is used for only one transaction ), i.e., the index number is incremented by one each time a new child is created, this incrementing teaches claim 7's updating the index each round and returning the index table to the upper computer only if the current index is not smaller than the preset value; all child keys as well as all transactions (which include addresses) are assigned index numbers and tracked according to their index numbers, teaching writing the address and index to a table)

Regarding Claims 8 and 18
Antonopoulos teaches the limitations of base claims 1 and 11 as set forth above. Antonopoulos further teaches:
wherein generating the account address according to the sub public key in the sub key pair specifically comprises that the hardware wallet executing SHA256 operation, RIPEMD 160 operation and coding operation successively on the sub public key to generate a first data, and making the first data as the account address. (As per/further to claim 1, S2-B, Ch. 4, pp. 12-17, Bitcoin Addresses, Fig. 5: address is generated by performing SHA256 operation, RIPEMD160 operation, and Base58Check encoding (coding operation) on public key (which can be sub public key), which generates (converts public key into) address (generating first data and making the first data as the address))

Regarding Claims 9 and 19
Antonopoulos teaches the limitations of base claims 1 and 11 as set forth above. Antonopoulos further teaches:
wherein the hardware wallet generating the sub key pair according to the master key in the security storage area and the sub key index in the transaction instruction via the key deriving algorithm specifically comprises that generating, by the hardware wallet, the public key according to the master key in the security storage area, and (As per claim 7, S401)
generating the sub key pair according to the public key and the sub key index via the key deriving algorithm. (As per claim 7, S402)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (Mastering Bitcoin: Programming the Open Blockchain), in view of Bamert et al. ("BlueWallet: The Secure Bitcoin Wallet"), hereafter Bamert.

Regarding Claims 10 and 20
Antonopoulos teaches the limitations of base claims 1 and 11 as set forth above. 
Antonopoulos does not explicitly disclose but, in analogous art, Bamert teaches:
wherein, generating the transaction credential according to the sub public key in the sub key pair and the signature result specifically comprises that calculating, by the hardware wallet, to obtain a length of the transaction credential according to a length of the sub public key in the sub key pair, the sub public key, a length of the signature result and the signature result; and orderly joining the length of the transaction credential, the length of the sub public key, the sub public key, the length of the signature result and the signature result so as to generate the transaction credential. (Further to claim 1, S3-C: 72, Table 2: signed transaction includes, inter alia, DER-encoded signature (transaction credential), scriptSig, which wraps the DER-encoded signature, starting with a byte indicating the 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Antonopoulos's systems and methods for providing functionality and security for bitcoin digital wallets and transactions using cryptographic keys, by incorporating therein Bamert's teachings regarding generation of a transaction credential, to enhance security and functionality for bitcoin digital wallets and transactions. See Bamert, 0065-0066, 0078-0080.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWP/
Examiner, Art Unit 3692  
/ERIC T WONG/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        
February 13, 2021